The judgment of the Supreme Court was entered,
Per Curiam.
That a foreign corporation can contract with a citizen of this state, and enforce the contract by suit in the courts, has never been controverted: Bank of Augusta v. Earle, 13 Pet. 519. By the common law, alien friends could always sue, and there is no distinction in this respect between natural and artificial persons. Why, then, may not the performance of such a contract be secured by a mortgage as well as a judgment ? Both are merely liens. It is true that a mortgagee can bring ejectment and recover possession of the land. Should a foreign corporation resort to this remedy, or become the purchaser at sheriff’s sale, a different question would arise. But that even could not release the debt or destroy the validity of the title, except as against the Commonwealth. The Commonwealth indeed might enforce its claim by virtue of the Statutes of Mortmain: Leazure v. Hillegas, 7 S. & R. 320; but the grantor or mortgagor could not set up that as a defence against his own conveyance or mortgage.
Judgment affirmed.